—Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying defendant youthful offender status. CPL 720.10 provides that a youth who is convicted of first degree sodomy is not eligible for youthful offender status unless the court finds, inter alia, "mitigating circumstances that bear directly upon the manner in which the crime was committed” (CPL 720.10 [2], [3]). Defendant does not cite any circumstances "that bear directly upon the manner in which the crime was committed”, but rather only general factors (see, People v Garcia, 84 NY2d 336). Therefore, defendant is not eligible for youthful offender status and imposition of the bargained-for sentence is not harsh or excessive. (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Sodomy, 1st Degree.) Present—Balio, J. P., Lawton, Wesley, Callahan and Davis, JJ.